Citation Nr: 9911024	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-18 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a seizure disorder 
to include as secondary to herbicide exposure.

2.  Entitlement to service connection for residuals of dental 
trauma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother







ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1968 
to October 1972.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Boise Regional 
Office (RO) August 1998 rating decision which denied claims 
of service connection for a seizure disorder including as 
secondary to herbicide exposure and residuals of dental 
trauma.


FINDINGS OF FACT

1.  The veteran was diagnosed by competent medical authority 
to have generalized seizures in May 1973, less than one year 
subsequent to his separation from active service in October 
1972.

2.  The claim for service connection for residuals of dental 
trauma is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

CONCLUSIONS OF LAW

1.  A seizure disorder may be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(a) (West 1991 & Supp. 1998);  38 C.F.R. §§ 3.307, 3.309 
(1998).



2.  The claim for service connection for residuals of dental 
trauma is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a seizure disorder including as secondary 
to herbicide exposure.

Criteria

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

If not shown during service, service connection may 
nevertheless be granted for epilepsies if shown disabling to 
a degree of 10 percent during the first post service year.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
1998);  38 C.F.R. §§ 3.307, 3.309 (1998).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1998).  Temporary flare-ups will not be 
considered to be an increase in severity.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b) (1998).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a).

The following diseases shall be service-connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even if there is no record of such disease during 
service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  Chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e) (1998).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) 
(finding that entitlement need not be established by a fair 
preponderance of the evidence).

Factual Background

The appellant's DD Form 214 reveals that he served on active 
duty in the Republic of Vietnam.  He was a recipient of the 
Republic of Vietnam Service Medal and Vietnam Campaign Medal.

The service medical records do not show any reports, findings 
or diagnoses of  seizure disorder or head trauma.  However, 
the appellant had a one inch scar on his left cheek at the 
time of his September 1972 service separation medical 
examination.

Treatment records, dated in May 1973 to December 1980, from 
Unity Hospital, show that the appellant was treated for 
seizures during this period.  However, these records do not 
establish that these seizures were related to his active 
service.  Rather, in May 1973, the clinical impression was 
that he had had a major motor seizure which was most likely 
idiopathic.  At that time, the appellant reported that he had 
had a febrile convulsion at the age of six months and a 
seizure at age four.  

The claimant also reported that he did not have a history of 
seizure disorders, and that his seizure had been fatigue 
related.  A December 1980 record shows that he had another 
seizure and that he was taking Dilantin.

In a February 1988 affidavit, addressed to the State of 
Minnesota Department of Public Safety, the appellant 
indicated that he had not had any episodes which resulted in 
a loss of consciousness or voluntary control since January 
1974.  He further indicated that the January 1974 episode had 
been the result of a lack of sleep.  The attending physician, 
D. R., M.D., reported that the appellant had been diagnosed 
as having generalized seizures in May 1973.

Treatment records, dated in May 1997, from Cambridge Medical 
Center, show only that the claimant reported that he had a 
seizure disorder.  He further reported that he had not had 
any seizures since he stopped taking Dilantin six months 
earlier.  These records do not, an any way, relate the 
claimant's seizure disorder to his period of active service.

VA outpatient treatment records, dated in September 1998, 
show that the appellant  was assessed as having a seizure 
disorder.  However, these records do not relate his seizure 
disorder to his period of active service.

At his December 1998 hearing, the appellant testified that 
his duties as an aircraft mechanic during active service 
frequently caused him to hit his head against aircraft wings, 
tail-hooks and landing gear doors.  He reported that that he 
experienced his first seizure about six months after his 
separation from active service, and that he had had about 25 
to 30 seizures since then.  He further reported that a 
neurologist at Mercy Hospital had advised him that head 
trauma sometimes caused seizures.  He indicated that his last 
seizure had occurred in September 1996, and that he treated 
his seizure disorder with medication.

The claimant's mother testified that he had had convulsions 
at age four.




Analysis

Initially, the Board notes that the veteran's claim for 
service connection for a seizure disorder is found to be well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The contention of the veteran has been that he suffers from a 
seizure disorder as the result of herbicide exposure in 
connection with his service in Vietnam.  A seizure disorder 
is not one of the disorders recognized by VA as secondary to 
herbicide exposure upon which to grant service connection on 
a presumptive basis.  Accordingly, service connection may not 
be granted for a seizure disorder as secondary to herbicide 
exposure.

The record shows that the service medical records are 
negative for any evidence of a seizure disorder.  Clinical 
evidence of a seizure disorder was first reported in May 
1973, when the veteran was diagnosed with a major motor 
seizure disorder.  It was at that time that the veteran gave 
a history of a seizure at the age of four.  The veteran is 
not a medically trained specialist who can opine as to the 
nature or diagnosis of any medical disorder.  His mother 
testified at the RO hearing that he had convulsions at the 
age of four.  Similarly, she is not competent to opine as to 
diagnosis of any medical disorder.  The pronouncements by the 
veteran and his mother do not constitute clear and 
unmistakable evidence that he had a seizure disorder at the 
age of four, years before he entered active service.  Crowe 
v. Brown, 7 Vet. App. 238 (1994).  Hence, an argument as to 
whether a seizure disorder was or was not aggravated by 
active service has been rendered moot and need not be 
addressed.






The evidentiary record is otherwise negative for any 
competent medical documentation or opinion of the veteran 
ever having had any seizure activity prior to having been 
diagnosed with generalized seizures in May 1973, less than 
one year after his separation from service.  As epilepsies or 
seizure disorders constitute a presumptive disease upon which 
to predicate a grant of service connection under pertinent 
governing criteria, the Board must conclude the record 
supports a grant of entitlement to service connection for a 
seizure disorder on a presumptive basis.


II.  Entitlement to service connection for residuals of 
dental trauma.

Criteria

Service connection may be granted for disease or injury of 
individual teeth and of the investing tissues, shown by the 
evidence to have been incurred in or aggravated by service.  
38 C.F.R. § 3.381(a).  It should be noted, however, that 
service connection for periodontal disease or pyorrhea, teeth 
which are carious but treatable, teeth which are missing but 
replaceable, and for dental or alveolar abscesses and 
Vincent's stomatitis, may only be granted for the purpose of 
receiving dental treatment from VA (i.e., not compensation).  
See 38 C.F.R. § 4.149 (1998).

A veteran can establish entitlement to VA outpatient dental 
treatment if, for example, he has a compensable service-
connected dental condition (this is referred to as "Class 
I" eligibility); he has a noncompensable service-connected 
dental condition, subject to certain restrictions, such as 
one-time treatment and a timely application within one year 
after service (given the dates of the appellant's service) 
("Class II" eligibility); he has a noncompensable service-
connected dental condition which is the result of a combat 
wound or other service trauma ("Class II(a)" 

eligibility); he has a noncompensable service-connected 
dental condition and he was detained or interned by enemy 
forces during service as a prisoner of war ("Class II(b) and 
Class II(c)" eligibility); he has a dental condition which 
has been professionally determined to be aggravating a 
service-connected disability ("Class III" eligibility); his 
service-connected disabilities are rated as 100 percent 
disabling or he is totally disabled due to individual 
unemployability ("Class IV" eligibility); he is 
participating in a rehabilitation program ("Class V" 
eligibility); he has a dental condition that has been 
clinically determined to be complicating a medical condition 
currently under treatment by VA ("Class VI" eligibility); 
etc.  38 U.S.C.A. § 1712 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 17.161 (1998).

The threshold question which must be resolved is whether the 
appellant has presented evidence that his claim of service 
connection is well grounded.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Id., 1 Vet. App. at 81.  An allegation alone 
is not sufficient; the appellant must submit evidence in 
support of his claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).




When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) 
(finding that entitlement need not be established by a fair 
preponderance of the evidence).

Factual Background

Although the appellant had a scar on his left cheek at the 
time of his September 1972 service separation medical 
examination, his service medical records are totally devoid 
of any reports, findings or a diagnosis of head trauma.  

Moreover, it appears that teeth numbers 1, 14, 16, 17 and 32 
were absent upon his enlistment into active service in 
November 1968.  Teeth numbers 19 and 30 appear to have been 
diseased at that time, and were later extracted.

The Board observes that none of the claimant's VA or private 
medical records show any reports or findings pertaining to 
dental trauma or any residuals of dental trauma.

At his December 1998 hearing, the appellant testified that he 
had fallen sideways and ruptured teeth numbers 4 and 5 in 
September or October 1972.  He indicated that he did not 
report this incident because he was about to be discharged 
from active service.  He reported that these teeth were 
repaired in July 1973, and that the Navy had paid for these 
repairs.  He indicated that he had not been able to locate 
the dentist who performed the repairs or the medical records 
of these repairs.  He  reported that all of his teeth were 
fake.


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for 
residuals of dental trauma must be denied as not well 
grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this requirement by merely presenting his lay opinions 
because he is not a medical professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the appellant's lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.

In this case, the veteran is alleging that he is entitled to 
VA outpatient dental treatment on a "Class II(a)" basis-in 
other words, on the premise that he sustained dental trauma 
to his teeth during his period of active service.  He 
specifically contends that head trauma during active service 
caused him to lose teeth numbers 4 and 5 during this period.  
The benefit of establishing entitlement to VA outpatient 
dental treatment on a "Class II(a)" basis is that the usual 
limitations on the amount of times that the veteran can 
receive treatment from VA do not apply (treatment is 
perpetual for any dental condition which is determined to be 
related to the trauma), and also because the requirement that 
the appellant timely apply for treatment after service does 
not apply.



The Board notes that there is no service medical, dental, 
administrative, or personnel documentation of record to show 
that the claimant sustained dental trauma, engaged in combat, 
or was a prisoner of war in connection with his period of 
active service due the Vietnam era.  In addition, while the 
available medical evidence shows that the claimant had a scar 
on his left cheek at service separation, it also shows that 
teeth numbers 1, 14, 16, 17 and 32 were absent and that teeth 
numbers 19 and 30 were diseased at the time of his entrance 
into service.  As such, it has not been shown that these 
teeth were lost due to in-service trauma.

The appellant's claim is based upon his allegation that he 
sustained dental trauma in service.  He is not a medically 
trained health professional and as a lay person does not 
constitute competent medical authority to render an opinion 
as to causation or diagnosis.  Espiritu, King.  The appellant 
has submitted no competent medical evidence to link any 
dental trauma or treatment to his period of active service.

As the appellant has not submitted any competent medical 
evidence of causality, to link any missing teeth with in-
service trauma, the Board must find that his claim for 
service connection for residuals of dental trauma is 
implausible.  Consequently the claim must be denied as not 
well grounded.  Caluza, 7 Vet. App. at 506.  The Board has 
carefully considered the testimony of the appellant regarding 
his alleged residuals of dental trauma.  However, as reported 
earlier, he is a laymen and is not qualified to render such 
an opinion as to medical diagnosis, etiology or causation.  
Espiritu, 2 Vet. App. at 492.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, he has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstance.  Bernard v. Brown, 4 Vet. App. 384 (1993).


In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
residuals of dental trauma.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any additional 
medical evidence that has not already been requested and/or 
obtained that would well ground his claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for residuals of dental 
trauma, the doctrine of reasonable doubt has no application 
to his case.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that if the 
appellant fails to submit a well grounded claim, VA is under 
no duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
38 C.F.R. § 3.159(a) (1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determinations are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for residuals of 
dental trauma, VA has no duty to assist the appellant in 
developing his case.


ORDER

Entitlement to service connection for a seizure disorder is 
granted.

The appellant not having submitted a well grounded claim of 
entitlement to service connection for residuals of dental 
trauma, the appeal is denied.



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals



 

